Citation Nr: 1014501	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-05 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a higher level of special monthly pension 
(SMC) based on the need for regular aid and attendance at the 
R-1 level.

2.  Entitlement to a rating higher than 30 percent for a 
neurogenic bowel associated with multiple sclerosis.  


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, G.R., and M.M.




ATTORNEY FOR THE BOARD

S. Grabia, Counsel

REMAND

The Veteran, who is the appellant, served on active duty from 
September 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In January 2010, the Veteran provided testimony at a video 
conference hearing before the undersigned, to the effect that 
he was unable to control the outer sphincter and thus soiled 
himself once or twice a day.  A VA examiner indicated in a 
June 2009 examination report and on a July 2009 addendum that 
the Veteran had impaired sphincter control but not complete 
incontinence and that he was unable to get to the bathroom 
due to the loss of use of his legs.  The Veteran testified 
that even if he had the use of his legs to get him to the 
bathroom, he would probably still soil himself, and that he 
took laxatives daily as part of a bowel regimen.  In view of 
the inconclusive evidence, another VA examination to 
determine the severity of the Veteran's bowel dysfunction is 
in order.  

As it appears that the Veteran receives regular VA treatment 
for his service-connected disabilities, while on remand, any 
outstanding outpatient clinical records must be obtained, as 
they are directly relevant to the pending claim for a higher 
level of SMC based on the need for regular aid and attendance 
at the R-1 level.

Also at the hearing, the Veteran and his representative 
discussed the inadequacy of a June 2009 VA examination, which 
was in reference to a claim for an increased rating for a 
neurogenic bowel.  That issue had been denied by the RO in a 
July 2009 rating decision.  In a statement received at the 
Board in March 2010, the Veteran expressed his disagreement 
with the July 2009 rating decision, arguing that the 
neurogenic bowel should be evaluated at 100 percent.  While 
the Board does not have jurisdiction over the merits of the 
increased rating claim for a neurogenic bowel at this time, 
caselaw from the U.S. Court of Appeals for Veterans Claims 
(Court) dictates that the Board remand issues for which a 
notice of disagreement has been filed but no statement of the 
case has been issued.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Thus, this remand is issued in part for the 
purpose of permitting the RO to act on the Veteran's notice 
of disagreement, and is not to be construed as reflecting the 
Board's acceptance of jurisdiction over the merits of the 
claim.  See 38 C.F.R. § 20.200 (2009) (An appeal consists of 
a timely filed notice of disagreement and, following issuance 
of a statement of the case, a timely filed substantive 
appeal.).  After the RO has issued the statement of the case, 
the claim should be returned to the Board only if the Veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the Veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  The RO should take appropriate action 
to secure any additional treatment 
records from the Houston VA Medical 
Center relating to the Veteran's service-
connected conditions dated since March 
2009.  All attempts to secure this 
evidence must be documented in the claims 
file.

2.  After completing the above 
development, the Veteran should be 
scheduled for a VA examination to 
determine the nature and extent of his 
bowel dysfunction.  The claims file 
should be made available to the examiner 
for review.  The examiner is requested to 
describe the extent of the loss of anal 
sphincter control, to include noting the 
extent of any leakage, the frequency of 
any involuntary bowel movements, and 
whether there is complete loss of 
sphincter control.  

3.  The RO should furnish the Veteran and 
his representative a statement of the 
case on the issue of entitlement to a 
rating in excess of 30 percent for a 
neurogenic bowel associated with multiple 
sclerosis.  The Veteran and his 
representative are hereby reminded that, 
to vest the Board with jurisdiction of 
the claim for an increased rating for a 
neurogenic bowel, he must still file a 
timely substantive appeal after issuance 
of the statement of the case.  38 C.F.R. 
§ 20.202 (2009).  

4.  After completing the aforementioned 
actions, the RO should readjudicate the 
issue on appeal of a higher level of SMC 
based on the need for regular aid and 
attendance at the R-1 level.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case that addresses all evidence 
associated with the claims file since the 
last supplemental statement of the case.  
The Veteran and his representative should 
be afforded the applicable time period in 
which to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. § 
20.1100(b) (2009).

